 

Case 19-15594 Doc1 Filed 04/25/19 Page 1 of 10

Fill in this information to identify your case:

   
  

United States Bankruptcy Court for the: S48 e
District of ag
ty ¥
Case number (ifknown): SSC ap terr' you are filing under:

RUPE

US BARKE?
ICT 0
bist goa ‘if this is an

19-155 94 Q coger
Bev amended filing
Official Form 101 pane

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information Is needed about the spouses separately, the form uses Debtor 7 and

Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debior 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

1. Your full name

OQ} Chapter 7

 

 

Write the name that is on your
government-issued picture

  
   

 

 

 

 

 

identification (for example, © First name
your driver’s license or SS

passport). : Middle name
Bring your picture

identification to your meeting Last name

with the trustee.

Suffix (Sr, Jr. UH, IN) Suffix (Sr., Jr., II, Il)

 

2. All other names you
have used in the last 8 First name

 

 

 

 

 

 

 

 

 

 

 

 

 

First name
years
Include your married or Middle name _, Middle name
maiden names.
Last name » Lastname
First name First name
Middie name =" Middle name
Last name : Last name

 

 

3. Only the last 4 digits of 7 | =
your Social Security XXX XX — CO XXX XK

 

number or federal OR OR

Individual Taxpayer .

Identification number Dx - xe Ox - x -_
_(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Debtor 1

Case 19-15594 Doc1 Filed 04/25/19 Page 2 of 10

Case number (if known),

 

Firs! Name Middle Name

Las! Name

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

  

About Debtor

 

 

() Ihave not used any business names or EINs. ' QO) thave not used any business names or EINs.

Loa

  
  

 

  

y=, Business name

“tO Soon a

 

 

OA _)

Bushes nam ots * Business name
$2202 564 ,--------
EN nT TTT

 

 

 

5. Where you live

_ If Debtor 2 lives at a different address:

  

 

~ : Street ‘ - ‘Number Street

  

 

 

 

up ) fi 2 | IC l al $0 D Z State ZIP Code

 

County Cc

 
  
  

- If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
' any notices to this mailing address.

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

Number Street - _ Number Street

 

 

 

 

 

 

 

 

P.O. Box » P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: == Check one:
this district to file for .
bankruptcy C2 Over the last 180 days before filing this petition, ae C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any ee | have lived in this district longer than in any
other district. Be other district.

LJ | have another reason. Explain.

yh have another reason. Explain.
(See 28 U.S.C. § 1408.)

(See 28 U.S.C. § 1408.

Save. My onc.

 

 

 

 

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 

 
 

Case 19-15594 Doc1 Filed 04/25/19 Page 3 of 10

 

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
a the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
: Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under Q) Chapter 7

C) Chapter 11
C) Chapter 12

‘Wrchapter 13

: 8. How you willpaythe fee OI will pay the entire fee when | file my petition. Please check with the clerk's office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order, If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

eed to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in instalments (Official! Form 103A).

C1 | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the

Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for DE n0

bankruptcy within the
last 8 years? Cl Yes. District es Wher Case number
MM/ DD/YYYY

 

 

District When Case number
MM/ DD/YYYY

District When Case number
MM/ DD/YYYY

 

10. Are any bankruptcy petro
: cases pending or being

 

 

 

filed by a spouse who is QQ Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
: 11, Do you rent your [ve. Go to line 12,
: i 9 . wae .
| residence? (J Yes. Has your landlord obtained an eviction judgment against you?

LI No. Go to line 12.

C) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Case 19-15594 Doc1 Filed 04/25/19 Page 4 of 10

Debtor 1 Case number (it known)
First Name Middle Name Last Name

 

ror Report About Any Businesses You Own as a Sole Proprietor

12. Are you asole proprietor () No.0 to Part 4.
: of any full- or part-time
: business? ‘es. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach it | QQ ] \ ye] MD 2 Cr) 7 TZ
Leity™” State

  

 

to this petition. aCe

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
CJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

VA None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
No. lam not filing under Chapter 11.
For a definition of small 9 ap
business debtor, see CI No, Jam filing under Chapter 11, but |am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

(0) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Eo Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do you own or have any lo

: property that poses or is ~
alleged to pose a threat Q) Yes. Whatis the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

 

Where is the property?
Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
Debtor 1

 

Case 19-15594 Doc1

 

First Name

Eo Explain Your Efforts to Receive a Briefing About Credit Counseling

15, Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you

receive a briefing about credit

counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Middie Name

Last Name

  

You must check one:

received a brieting from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Q) | received a briefing from an approved credit
counseling agency within the 180 days before !

filed this bankruptcy petition, but |do nothavea ~~ a

certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after ! made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

| have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

©) Incapacity.

L) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

L) Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court.

Filed 04/25/19 Page 5 of 10

Case number (if known),

 
 

- You must check one:

 

= \) [received a briefing from an approved credit

2 counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

 

 

 

 

C) | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a:

certificate of completion.

Within 14 days after you file this bankruptcy petition, 2
you MUST file a copy of the certificate and payment :
plan, if any. :

 

- (2 I certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

 

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

 

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

~ QO 1am not required to receive a briefing about
credit counseling because of:

 

 

L) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CQ) Disability. My physical disability causes me

 

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

 

L} Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a :
motion for waiver of credit counseling with the court. :

 

Official Form 101

Voluntary Petition for Individuals Filing for

Bankruptcy

 

 
Case 19-15594 Doc1 Filed 04/25/19 Page6 of 10

Debtor 1 Case number (it known)
Firs! Name Middle Name Las! Name

Answer These Questions for Reporting Purposes

. 16a. Are your debts primarily consumer debits? Consumer debts are defined in 11 U.S.C. § 101(8)
: 16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
No. Go to line 16b.
Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain

money for a business or investment or through the operation of the business or investment.

L) No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under " _
: Chapter 7? am not filing under Chapter 7. Go to line 18.

Do you estimate that after L) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and QO No
administrative expenses
are paid that funds will be Q) Yes

available for distribution
to unsecured creditors?

 

 

 

 

iFlewe Sign Below

 

: 18. How many creditors do yar C) 1,000-5,000 C) 25,001-50,000
, you estimate that you O 50-99 Q) 5,001-10,000 LI 50,001-100,000

owe? Q) 100-199 L) 10,001-25,000 CJ] More than 100,000

C) 200-999

: 19. How much do you C) $0-$50,000 2) $1,000,001-$10 million C) $500,000,001-$1 billion
: estimate yourassetsto —__(.) $50,001-$100,000 L) $10,000,001-$50 million C) $1,000,000,001-$10 billion
_ be worth? 100,001-$500,000 , L) $50,000,001-$100 million C) $10,000,000,001-$50 billion
C) $500,001-$1 million Q) $100,000,001-$500 million CQ) More than $50 billion
_ 20. How much do you Q) $0-$50,000 C) $1,000,001 -$10 million CL) $500,000,001-$1 billion
: estimate your liabilities | (©) $50,001-$100,000 UO $10,000,001-$50 million C) $1,000,000,001-$10 billion
| tobe? J34s100,001-8500,000 CJ $50,000,001-$100 million  $10,000,000,001-$50 billion
C) $500,001-$1 million C) $100,000,001-$500 million C) More than $50 billion

: | have examined this petition, and | declare under penalty of perjury that the information provided is true and
| For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

en
LA LAIN
NZ

nature of Debtor 1

VY, KILLA
i o
xecuted on ( 4 2! ) wi sity Executed on

Y MM / DD /YYYY MM / DD /YYYY

eee ss Se

 
 
 
  
  

 
  

  

 

 

Signature of Debtor 2

    

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
 

Case 19-15594 Doc1 Filed 04/25/19 Page7 of 10

Debtor 1

Case number (if known)

 

Firs! Name Middle Name

Lasi Name

 

For your attorney, if you are
: represented by one

If you are not represented
: by an attorney, you do not
| need to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

x Date

Signature of Attorney for Debtor MM / DD /YYYY

 

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number : State

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
Case 19-15594 Doc1 Filed 04/25/19 Page 8 of 10

 

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
; bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by ;
: an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

: need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

: dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, Or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?
UL) No

"y

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) No

Dig you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
5

L) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and! am aware that filing a bankruptcy case without an

  

 

 

   

ature of Debtor 1 "Signature of Debtor 2

ajé oy sont Date
M 4 DD /YYYY ( MM/ DD /YYYY
Contact phone UN - AS- 097 Contact phone

Cell phone Hus FF O22 ow Cell phone

Email address

    

 

     
 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 
 

Case 19-15594 Doc1 Filed 04/25/19 Page 9 of 10

United States Bankruptcy Court
District of Maryland

In Re: - : | | Case Number:
. Debtor(s) Chapter: | io a a .
“Lowen Foe s-ackson a -

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
- knowledge... ,

. Date: 2 zsh — . Signature of Debtor(s): ey

ISS y

 

 

 
 

Case 19-15594 Doc1 Filed 04/25/19

matrix.txt
Maryland Central Collection Unit
300 west Preston Street
Baltimore, MD 21201

Panco Management
395 Ww Passaic St #251
Rochelle Park, NJ 07662

Capital One Auto Finance
7933 Preston Rd
Plano, TX 75024

Chase Auto Finance
P.O. Box 901076
Fort worth, TX 76101

wSsc
14501 Sweitzer Ln.
Laurel, MD 20707

Pepco

Corporate Coorespondence- Pepco
PO Box 97274

washington, DC 20090

Washington Gas

Attn: Customer Care
6801 Industrial Rd
Springfield, VA 22151

comptroller of Maryland
6401 Golden Triangle Dr.
Greenbelt, MD 20785

USAA
9800 Fredericksburg Road
San Antonio, TX 78288

Direct TV

AT&T

PO Box 5014

Carol Stream, IL 60197

Nation's Direct Mortgage
5 Hutton Centre Dr #200
Santa Ana, CA 92707

Internal Revenue Service

PO Box 7346
PHILADELPHIA, PA 19101

Page 1

Page 10 of 10

 

 
